Citation Nr: 1002791	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a child of the Veteran for the 
purpose of establishing legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk







INTRODUCTION

The Veteran had recognized active service with the Merchant 
Marine from March 1942 to January 1945.  He died in March 
1988.  The appellant has identified herself as the daughter 
of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decisional letter of the Manila 
RO.  In that letter, the RO denied the appellant's claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
based on a finding that the Veteran did not have qualifying 
service that would meet the threshold legal requirement for 
establishing entitlement to VA benefits.  In an August 2007 
supplemental statement of the case (SSOC), the RO denied the 
appellant's claim of service connection for the cause of the 
Veteran's death because it was not shown that his death was 
causally related to his military service. 

For reasons that will be discussed in greater detail below, a 
review of the record shows that the appellant's legal 
standing to raise a claim for VA benefits has not been 
established.  Because legal status of the person seeking 
benefits is a threshold requirement for establishing 
entitlement to such benefits, the issue has been 
recharacterized as stated on the preceding page, and the 
Board will address the matter accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the appellant received notice in a March 2004 
letter as to what is required to substantiate a claim for 
DIC, the Board finds that further notice must be given to the 
appellant as to the threshold legal requirements for 
establishing standing to make a claim for DIC or any other VA 
benefits as a child of a Veteran.  The March 2004 VCAA letter 
discussed the requirements for establishing status as a 
surviving spouse, apparently based on the appellant's 
inadvertent error, discussed below, in indicating in the 
claim form that she was the surviving spouse of the Veteran.

VA law provides that the term child of the Veteran means an 
unmarried person who is a legitimate child, a legally adopted 
child, a stepchild who was a member of the Veteran's 
household at the time of his death, or an illegitimate child, 
if acknowledged as such by the father (i.e., the Veteran); 
and is under the age of 18 years; or before reaching the age 
of 18 years, became permanently incapable of self-support; or 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23) 
is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.

In her February 2004 claim (VA Form 21-534), the appellant 
checked the box indicating that her relationship to the 
Veteran was that of surviving spouse.  However, the 
appellant's correspondence makes clear that she is claiming 
benefits as the child of the Veteran.  The appellant has not 
established that she meets the requirements of 38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. § 3.57.  Specifically, the appellant 
has not submitted any evidence showing she is an unmarried 
person who is a legitimate child, a legally adopted child, a 
stepchild who was a member of the Veteran's household at the 
time of his death, or an acknowledged illegitimate child.  
Furthermore, she has not submitted any evidence showing that 
before reaching 18 years of age, she became permanently 
incapable of self-support. (Notably, although the appellant's 
age is unknown, the Veteran died in 1988, and any child would 
necessarily be over 18 years of age.)  Pursuant to 38 C.F.R. 
§ 3.356(a), a child must be shown to be permanently incapable 
of self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years. The focus of analysis 
is on the individual's condition at the time of his 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  
See Dobson v. Brown, 4 Vet. App. 443 (1993).

The Board notes that the RO has not adjudicated, and there 
has been no development on the matter of, whether the 
appellant is the child of the Veteran, and thus has legal 
standing to raise a claim for VA benefits.  Additionally, the 
appellant has not received notice of what is required to 
substantiate that she is a child of the Veteran and has 
standing to bring the DIC claim in the instant case.

Accordingly, the case is REMANDED for the following:

1.	The RO should provide the appellant 
with notice that sufficiently informs 
her of what is required to substantiate 
her claim for DIC benefits as a child 
of the Veteran. 

2.	After the appellant is afforded notice 
and an opportunity to respond, the RO 
should then adjudicate the claim 
(specifically determining whether the 
appellant is a child of the Veteran for 
the purpose of establishing legal 
entitlement to VA benefits).  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the appellant the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review. 
 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


